             Case 2:16-bk-26149-SK            Doc 30 Filed 12/19/18 Entered 12/19/18 15:02:25                     Desc
                                               Main Document Page 1 of 5
 KATHY A. DOCKERY
 CHAPTER 13 TRUSTEE
 801 S. FIGUEROA ST., SUITE 1850
 LOS ANGELES, CA 90017
 PHONE: (213) 996-4400                    UNITED STATES BANKRUPTCY COURT
 FAX: (213) 996-4426
                                           CENTRAL DISTRICT OF CALIFORNIA

                                                  LOS ANGELES DIVISION


 IN RE:                                               Case No: 2:16-bk-26149-SK

       TIMOTHY HUBERT WARREN                          CHAPTER 13

                                                          TRUSTEE’S NOTICE OF MOTION AND MOTION TO
                                                          DISMISS CHAPTER 13 CASE DUE TO DELINQUENT
                                    DEBTOR(S).            PLAN PAYMENTS PURSUANT TO §1307(c)(6) AND
                                                          L.B.R. 3015-1(k)(1)); DECLARATION OF KATHY A.
                                                          DOCKERY IN SUPPORT THEREOF

                                                      DATE: February 7, 2019
                                                      TIME:  10:30 am
                                                      PLACE: ROYBAL BUILDING
                                                             Courtroom 1575 15th Floor
                                                             255 EAST TEMPLE STREET
                                                             LOS ANGELES, CA 90012

          TO THE HONORABLE SANDRA R. KLEIN, UNITED STATES BANKRUPTCY JUDGE, THE DEBTOR(S)

AND ALL OTHER PARTIES IN INTEREST:

          PLEASE TAKE NOTICE that the Chapter 13 Trustee, Kathy A. Dockery, hereby moves for an order

dismissing this case pursuant to 11 U.S.C. §1307(c)(6) and Local Bankruptcy Rule 3015-1(k)(1) due to delinquent

plan payments which has caused a material default with respect to the terms of the confirmed plan (hereinafter

“Motion”). As of the date of service of this motion, the Debtor(s) is delinquent in the amount $1,024.00.



       Pursuant to Local Bankruptcy Rule 9013-1(f)(1), notice is further given that any person opposing

this motion shall, not later than fourteen (14) days prior to the above-referenced hearing date, serve upon

the Chapter 13 Trustee and file with the clerk's office, a written statement explaining all reasons in

opposition thereto.

          This Motion is based on this Notice, the Exhibits attached hereto and incorporated herein, the Declaration

of Kathy A. Dockery and any further argument and evidence offered at the hearing .




     DATED: 12/19/2018                                           _____________________________________
                                                                 Kathy A. Dockery, Chapter 13 Trustee
          Case 2:16-bk-26149-SK              Doc 30 Filed 12/19/18 Entered 12/19/18 15:02:25                         Desc
                                              Main Document Page 2 of 5

                                             DECLARATION OF KATHY A. DOCKERY

         I, Kathy A. Dockery, declare as follows:

         1.         I am the duly appointed, qualified and standing Chapter 13 Trustee in this case and by virtue

 thereof, I have personal knowledge of files and records kept by my office in the regular course of business . I

 have personally reviewed the files and records kept by my office in the within case . The following facts are

 true and correct and within my own personal knowledge and I could and would testify competently thereto if

 called to do so.

         2.         As of the date of service of this Motion, the Debtor(s) is delinquent in the amount of $1,024.00.

 A true and correct copy of this case’s status report at the time of service of this motion is attached hereto and

 incorporated herein by reference as Exhibit “A”.

         I declare, under penalty of perjury, that the foregoing is true and correct.




DATED: 12/19/18                                         _______________________________________

                                                            KATHY A. DOCKERY, CHAPTER 13 TRUSTEE
              Case 2:16-bk-26149-SK                 Doc 30 Filed 12/19/18 Entered 12/19/18 15:02:25                                     Desc
                                                     Main Document Page 3 of 5
                                                       TIMOTHY HUBERT WARREN
                                                           2:16-bk-26149-SK

                                          DELINQUENCY REPORT AS OF December 19, 2018

                                            Total Bankruptcy Payments Required: $12,225.00
                                            Total Bankruptcy Payments Received: $11,201.00

                                                Total Delinquent Amount: $1,024.00

                                                BANKRUPTCY PAYMENTS RECEIVED
                                TOTAL BANKRUPTCY PAYMENTS AS OF December 19, 2018:$11,201.00
  Date        Amount             Date      Amount                Date          Amount        Date        Amount                  Date        Amount

 1/10/17      $500.00            2/7/17    $500.00               3/10/17       $500.00        4/7/17        $505.00
  5/9/17      $511.00            6/8/17    $511.00                8/8/17       $511.00        9/7/17        $511.00
10/11/17      $511.00          11/14/17    $511.00               12/8/17       $511.00       1/10/18        $511.00
 2/14/18      $511.00           3/12/18    $511.00               4/10/18       $511.00       5/14/18        $511.00
 6/18/18      $511.00           7/13/18    $511.00               8/10/18       $510.00       9/11/18        $510.00
10/16/18      $511.00          11/14/18    $511.00

                                                BANKRUPTCY PAYMENTS REGISTER
                                                       TERM: 60 Months

   PAYMENT #           DATE   AMOUNT                 PAYMENT #          DATE      AMOUNT            PAYMENT #           DATE       AMOUNT

          1        1/07/17      $500.00                21          9/07/18         $511.00             41              5/07/20     $511.00
          2        2/07/17      $500.00                22         10/07/18         $511.00             42              6/07/20     $511.00
          3        3/07/17      $500.00                23         11/07/18         $511.00             43              7/07/20     $511.00
          4        4/07/17      $505.00                24         12/07/18         $511.00             44              8/07/20     $511.00
          5        5/07/17      $511.00                25          1/07/19         $511.00             45              9/07/20     $511.00
          6        6/07/17      $511.00                26          2/07/19         $511.00             46             10/07/20     $511.00
          7        7/07/17      $511.00                27          3/07/19         $511.00             47             11/07/20     $511.00
          8        8/07/17      $511.00                28          4/07/19         $511.00             48             12/07/20     $511.00
          9        9/07/17      $511.00                29          5/07/19         $511.00             49              1/07/21     $511.00
         10       10/07/17      $511.00                30          6/07/19         $511.00             50              2/07/21     $511.00
         11       11/07/17      $511.00                31          7/07/19         $511.00             51              3/07/21     $511.00
         12       12/07/17      $511.00                32          8/07/19         $511.00             52              4/07/21     $511.00
         13        1/07/18      $511.00                33          9/07/19         $511.00             53              5/07/21     $511.00
         14        2/07/18      $511.00                34         10/07/19         $511.00             54              6/07/21     $511.00
         15        3/07/18      $511.00                35         11/07/19         $511.00             55              7/07/21     $511.00
         16        4/07/18      $511.00                36         12/07/19         $511.00             56              8/07/21     $511.00
         17        5/07/18      $511.00                37          1/07/20         $511.00             57              9/07/21     $511.00
         18        6/07/18      $511.00                38          2/07/20         $511.00             58             10/07/21     $511.00
         19        7/07/18      $511.00                39          3/07/20         $511.00             59             11/07/21     $511.00
         20        8/07/18      $511.00                40          4/07/20         $511.00             60             12/07/21     $511.00
          Case 2:16-bk-26149-SK                      Doc 30 Filed 12/19/18 Entered 12/19/18 15:02:25                                                 Desc
                                                      Main Document Page 4 of 5
   In re: TIMOTHY HUBERT WARREN
                                                                                                          CHAPTER: 13

                                                                                                          CASE NUMBER: 2:16-bk-26149-SK
                                                                                                          Debtor(s).


Proposed orders do not generate an NEF because only orders that have been entered are placed on the CM/ECF docket.


                                               PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                   801 S. Figueroa Street, Suite 1850
                                                      Los Angeles, California 90017

A true and correct copy of the foregoing document described as “TRUSTEE’S NOTICE OF MOTION AND MOTION TO
DISMISS CHAPTER 13 CASE DUE TO DELINQUENT PLAN PAYMENTS PURSUANT TO §1307(C)(6) AND L.B.R.
3015-1(K)(1)); DECLARATION OF KATHY A. DOCKERY IN SUPPORT THEREOF”, will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner indicated below:

I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) - Pursuant to controlling General
Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court via NEF and hyperlink
to the document. On _________________, I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following person (s) are on the Electronic Mail Notice List to receive NEF transmission
at the email address(es) indicated below:
                                                                               Service information continued on attached page


II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL(indicate method for each person or entity served) :
On 12/19/18, I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class ,
postage prepaid, and/or with an overnight mail service addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed .

                                                                                             X            Service information continued on attached page



III.   SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each person or
entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _________________, I served the following person(s)
and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method ), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on the judge
will be completed no later than 24 hours after the document is filed.
                                                                                          Service information continued on attached page
I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct .


  12/19/18                                Katherine Bamaca
   Date                                   Type Name                                                    Signatur e




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                                         F 9013-3.1
          Case 2:16-bk-26149-SK                     Doc 30 Filed 12/19/18 Entered 12/19/18 15:02:25                                                 Desc
                                                     Main Document Page 5 of 5
   In re: TIMOTHY HUBERT WARREN
                                                                                                         CHAPTER: 13

                                                                                                         Debtor(s).
                                                                                                         CASE NUMBER:         2:16-bk-26149-SK


                                                                        Service List


   ASCENSION CAPITAL GROUP                                                       LAW OFFICE OF TYSON TAKEUCHI
   ATTN: CAPITAL ONE AUTO FINANCE,                                               1100 WILSHIRE BLVD
   A DIVISION OF CAPITAL ONE, N.A. DEPARTMENT                                    SUITE 2606
   PO BOX 201347                                                                 LOS ANGELES, CA 90017-1916
   ARLINGTON, TX 76006



   Timothy Hubert Warren
   1401 W 130th St
   Compton, CA 90222




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                                        F 9013-3.1
